Citation Nr: 1123515	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a Board rating decision dated October 9, 1979.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The moving party served on active duty from April 1969 to April 1972.

This case arises from a motion filed directly with the Board in October 2009, under 38 U.S.C.A. § 7111, alleging clear and unmistakable error in Board decision dated October 9, 1979.  


FINDINGS OF FACT

1.  In a decision, dated October 9, 1979, the Board denied a claim for an increased rating for a service-connected psychiatric disability, evaluated as 50 percent disabling.  

2.  In deciding the moving party's claim in October 9, 1979, the Board did not commit an error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The Board's decision dated October 9, 1979 was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party argues that the Board's October 1979 decision was CUE.  Specifically, it is argued that 1) the Board mischaracterized the issue, which should have been framed as the propriety of the reduction for service-connected schizophrenia from 70 percent to 50 percent, and that the Board failed to apply the provisions at 38 C.F.R. § 3.344 (1979) and the correct standard of proof, as a result of the alleged mischaracterization, 2) that the Board failed to adjudicate the issue of the RO's May 1979 termination of TDIU, and in so doing it failed to apply the provisions at 38 C.F.R. § 3.343(c) (1979), and 3) that the Board's decision was based on an inadequate examination.  See Informal Hearing Presentation, dated in September 2010.  

A review of the history of the moving party's claim shows the following: In April 1973, the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan, granted the moving party's claim for service connection for a "mental condition," specifically, paranoid schizophrenia.  The RO evaluated this condition as 100 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 4004 (1976).  In October 1977, the RO reduced the Veteran's rating for schizophrenia to 70 percent.  In that decision, the RO also granted a total disability compensation rating based on individual unemployability (TDIU).  There was no appeal, and the RO's decision became final.  Id.  In May 1979, the RO reduced the Veteran's rating to 50 percent, with an effective date of August 1, 1979, and discontinued his TDIU, effective July 31, 1979.  
 
The moving party appealed.  In October 1979, the Board denied his appeal, which it characterized as "Increased rating for a psychiatric disability, currently evaluated as fifty percent (50%) disabling."  The Board's decision was signed by a panel of three Veterans Law Judges.  

While the law vests the Board with original jurisdiction to determine whether CUE exists in a prior final Board decision, the shape and expanse of that review is controlled by statute and regulations.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 relates to what constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

(b) Record to be reviewed. (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable error.

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.

Authority 38 U.S.C.A. §§ 501(a), 7111.

In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b). 

To show CUE in a final decision of the Board, a claimant must prove: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

The Court has indicated that clear and unmistakable error is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell.  

The essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by the Board or by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The pertinent laws and regulations governing the rating of disabilities in effect at the time of the Board's October 1979 rating decision provided that disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 355 (1979) (currently 38 U.S.C.A. § 1155 (West 2002)).

At the time of the Board's decision, mental disorders were rated in accordance with 38 C.F.R. § 4.132 (1979).  Schizophrenia, paranoid type, was rated under Diagnostic Code (DC) 9203.  

Under DC 9203, a 100 percent rating was warranted for: Active psychotic manifestations of such extent, severity, depth, persistence or bizareness as to produce total social and industrial inadaptability.  

A 70 percent rating was warranted for: With lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  Id.  

A 50 percent rating was warranted for considerable impairment of social and industrial adaptability.  Id.  

The medical evidence of record at the time of the Board's October 1979 decision is summarized as follows: a January 1973 VA hospital report showed that the Veteran had been hospitalized for about nine days for paranoid schizophrenia.  He was discharged upon his own request, and he was referred for outpatient treatment, and provided with two weeks' worth of medication.  

A December 1973 VA psychiatric examination report showed that the Veteran had reported that he had recovered "fairly well" from his hospitalization, that he was sleeping well, and that his main complaint was "no type of activity."  The report noted that he had refused to seek psychiatric treatment following his January 1973 hospitalization, and "repeatedly stated that he has no psychiatric problems."  He reported working about three months in late 1972, but stated that he had quit and that he was currently unemployed.  The diagnosis was paranoid schizophrenia.  The examiner noted that he was psychotic, in partial remission, with severe vocational and social inadaptability, that he denied hallucinations or other perceptual disturbances, and that outpatient treatment and medication were essential, but that he refused to see a psychiatrist.  

An October 1977 VA psychiatric examination report showed that the Veteran reported that he had been unemployed for the last five years.  He stated that he had not received any outpatient treatment since his last VA examination.  He stated that he had been doing well, and that he slept well.  The report noted that he was not paranoid at the present time, that he does not hallucinate, and that he has no complaints.  On examination, he was relevant and coherent, and well-oriented.  He did not show any overt psychopathology or thought disorder.  He denied hallucinations, and there were no hallucinations or delusions elicited.  Insight was fair and judgment was impaired.  The diagnosis was paranoid schizophrenia "in fairly good remission."  The examiner characterized his social impairment and his vocational impairment as "moderate," and concluded that he could be rehabilitated, and was advised to seek rehabilitation, and it was noted that he may also benefit from outpatient psychiatric counseling and treatment.  

A May 1979 VA psychiatric examination report shows that it was completed by a clinical social worker, who noted that the Veteran was unemployed and that he lived at home with his parents.  He denied any problems getting along with his parents.  He complained of getting "shaky" at times when things upset up, and that he did not get over it easily, and that it took him about five minutes to get over it.  He stated that he mainly stayed at home and lifted weights, and ran errands.  He reported that he was not receiving any medical treatment, that he was not taking any medication, and that his health was good, although he occasionally had some depression, or was shaky.  He indicated that his memory was good, although he had difficulty concentrating.  He denied delusions or hallucinations, although he reported that at times he saw "fog-like" black smoke in front of him, but he added, "maybe it is just my imagination."  He stated he was not sure if he could get a job, but that, "it would be nice, maybe I can be independent."  He stated that he was not interested in training or schooling, but that "one of these days I may go out and get a job."  The report noted that he was logical, relevant, and oriented, and that he showed no ideas of reference.  He was cooperative and courteous.  He denied delusions, hallucinations, suicidal or homicidal ideation, and his hygiene was "fair to good."  He was slightly depressed and anxious.  His social and industrial adaptability was characterized as "moderate."  The examiner recommended that he receive a "vocational assessment and counseling to help him be independent, as he wishes," and that further evaluation by the mental health clinic may be helpful in this regard.  

The Board first notes that, at the time of the October 1979 Board decision it was required that decisions of the Board be "in writing and shall contain findings of fact and conclusions of law separately stated."  See 38 U.S.C.A. § 4004(d) (1976).  Congress amended 38 U.S.C.A. § 4004(d), effective as of January 1, 1989, to mandate that a "decision of the Board shall include ... a written statement of the Board's findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record."  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990) (emphasis in original) (citing 38 U.S.C.A. § 4004(d)(1) (1988)).  Accordingly, in October 1979 the Board was not required to include reasons and bases for the findings and conclusions on all material issues of fact and law.  

The Board finds that there was no CUE in the October 9, 1979, rating decision.  The medical evidence showed that the Veteran was hospitalized for psychiatric symptoms for about nine days over six years before, in January 1973.  There was no evidence of any additional hospitalization.  Although VA health care providers had advised him to seek outpatient treatment, he elected not to, and there is no record of any further treatment for psychiatric symptoms after January 1973.  The only relevant medical evidence dated during the time period on appeal was the May 1979 VA psychiatric examination report.  This report showed that the Veteran complained of getting "shaky" at times when things upset him, and that he did not get over it easily, and that it took him about five minutes to get over it.  He reported that his health was good, although he occasionally had some depression, or was shaky.  On examination, he was logical, relevant, and oriented, and he showed no ideas of reference.  He denied delusions, hallucinations, suicidal or homicidal ideation.  Hygiene was "fair to good."  He was slightly depressed and anxious.  His social and industrial adaptability was characterized as "moderate."  The examiner recommended that he receive a "vocational assessment and counseling to help him be independent, as he wishes."  In summary, the record shows that the Board discussed the only relevant medical evidence that was dated during the time period on appeal, i.e., the May 1979 VA examination report, and determined that the criteria for a rating in excess of 50 percent had not been met.  At the time of the Board's decision, there was no evidence to show severe impairment of social and industrial adaptability, nor have the Veteran or his representative argued that there was any medical evidence of record that was dispositive of the issue.  Given the foregoing, the Board's conclusion that the findings were more consistent with the criteria for a 50 percent rating (i.e., "considerable impairment of social and industrial adaptability") (DC 9203), and that he was therefore properly evaluated as no more than 50 percent disabling, cannot be considered CUE.    

The Board has considered the Veteran's representative's argument that the Board mischaracterized the issue, that it should have framed the issue as "the propriety of the reduction" from 70 percent to 50 percent, that the Board failed to apply the provisions at 38 C.F.R. § 3.344(a) and (b) (1979), and to discuss whether or not the Veteran's condition was shown to have been improved.  See Informal Hearing Presentation, dated in September 2010.  It is argued that 38 C.F.R. § 3.344(a) and (b) were applicable because the Veteran's 100 percent rating had been in effect for five years.  Id.  

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  

The record shows that the Veteran's 100 percent rating was in effect from January 15, 1977 to October 25, 1977, that his 70 percent rating was in effect from October 26, 1977 to July 31, 1979, and that the 50 percent rating was in effect as of August 1, 1979.  Therefore, regardless of the way in which the Board characterized the issue on the first page of its decision, the provisions at 38 C.F.R. § 3.344(a) and (b) were not for application.  38 C.F.R. § 3.344(c).  

The Veteran's representative has argued that the May 1979 VA examination was inadequate, because it was completed by a social worker, and that it should have been returned to the RO for another examination under 38 C.F.R. § 4.2.  However, there is no basis to find that the examination report was inadequate merely because it was completed by a social worker, and in any event, a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Roberson v. Principi, 251 F.3d 1378, (Fed. Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994); Counts v. Brown, 6 Vet. App. 473, 480 (1994).  The Court has stated that such a breach creates only an incomplete, rather than an incorrect record.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); see also Fugo, 6 Vet. App. at 44.  Thus, this is not a basis to find CUE.  

Based on the foregoing, the Board finds that there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell); see also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The appellant's claim that the October 9, 1979 rating decision was clearly and unmistakably erroneous must therefore be denied.  38 C.F.R. § 3.105(a).    

The Board has considered the Veteran's representative's argument that there was an issue of entitlement to restoration of TDIU which was also on appeal, and that the Board failed to address this issue.  However, the Veteran's notice of disagreement, received in June 2009, only expressed disagreement with the reduction of his rating.  The statement of the case characterized the issue as "Evaluation of the service connected nervous condition," although it did discuss TDIU.  However, in his appeal (VA Form 9), received in July 1979, the Veteran again only expressed disagreement with the "reduction" of his rating.  Specifically, he stated, "I don't think any reduction should be made for my nervous condition.  Because I am still unable to make an adequate social and industrial adjustment."  His appeal did not discuss TDIU or employability.  Therefore, the TDIU issue was not in appellate status, see 38 C.F.R. §§ 20.112, 20.119 (1979), and 38 C.F.R. § 3.343 was not for application.  Given the Board's decision that the 50 percent rating was appropriate, and as this was the Veteran's only service-connected disability, he did not meet the minimum schedular requirements for TDIU.  Therefore, he was not entitled to TDIU under 38 C.F.R. § 4.16(a) (1979) as a matter of law, and the discontinuance of TDIU occurred as a result of a mechanical (non-discretionary) application of the rating schedule.  In summary, assuming arguendo that the TDIU issue had been on appeal, given that CUE has not been shown in the Board's decision as to the assignment of the 50 percent rating, the Veteran was not entitled to TDIU under 38 U.S.C.A. § 4.16(a) as a matter of law.  The only other avenue by which he could have received TDIU was under the provisions of 38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b) (1979).  This provision states that a case may be referred to the Director of VA's Compensation and Pension Service for an extaschedular evaluation.  The mere existence of a "possibility" of entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b) by means outside of the Board's purview is not a valid basis to find CUE.  Bustos; Grover; Fugo.  Based on the foregoing, the Board finds that there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  

As a final matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12- 2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  


ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


